Citation Nr: 1425718	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating higher than 30 percent for a right shoulder disability status post total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned a total temporary rating based on surgical or other treatment requiring convalescence effective October 2, 2009 to February 1, 2010, and a 30 percent rating, effective February 1, 2010.  The Veteran appealed the 30 percent rating assigned.  

After the RO's statement of the case in September 2011 additional medical evidence has been added to the file.  To the extent that the RO did not review this medical evidence in relationship to the claim on appeal the Veteran's representative waived RO review of the evidence in a May 2014 appellate brief located in Virtual VA records.

The issues of entitlement to service connection for erectile dysfunction, gout, and knee disability have been raised by the record via a statement submitted by the Veteran in August 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since August 2008 the Veteran has been requesting convalescent ratings based on surgeries he has had on his right shoulder.  However, in his notice of disagreement with the January 2010 rating decision he has asserted that he should get a rating higher than 30 percent status post total arthroplasty of the right shoulder.  The Veteran has never been afforded a VCAA letter addressing his increased rating claim (only the claims for total temporary ratings based on convalescence).  This must be remedied on remand.

Also the last examination for compensation and pension purposes for the right shoulder disability was in January 2010.  The Veteran subsequently filed a service connection claim for a left shoulder disability and underwent a VA examination of both shoulders in July 2013.  The RO noted in a September 2013 rating decision (located in Virtual VA records) that entitlement to a rating higher than 30 percent for the right shoulder disability was not warranted.

The medical evidence in the examination reports, however, does not address all necessary information to rate the Veteran's claim.  In order to get the next higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051 for shoulder replacement the evidence must show chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  The examination reports note that the Veteran has constant pain but do not comment on the severity of the pain.  This must be addressed on remand.

In addition prior to his recent surgeries in 2008 and 2009, the Veteran's right shoulder disability was rated under the muscle codes, specifically for muscle group IV, under 38 C.F.R. § 4.73, Diagnostic Code 5304.  The highest schedular rating under this diagnostic code is 30 percent.  However, under Diagnostic Code 5303 for muscle group III involving elevation and abduction of the arm, a rating of 40 percent is possible for the dominant side for severe impairment.  It is not clear if the Veteran's right shoulder disability should be evaluated under the muscle codes, including muscle group III; however he has complained of pain with overhead movement.  While the right shoulder joint has been replaced with a prosthesis, as the Veteran could potentially get a higher rating based on muscle impairment associated with his right shoulder disability, this must be addressed on remand, as well.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his increased rating claim for a right shoulder disability status post total shoulder arthroplasty. 

2.  Make arrangements to obtain any relevant treatment records from the VAMC in San Antonio dated from January 2011 to present pertaining to the right shoulder disability.

3.  Ask the Veteran to identify all private medical care providers that have treated him for this right shoulder disability since February 2010.  Make arrangements to obtain all records that he adequately identifies.

4.  After the above information has been associated with the record, schedule the Veteran for an appropriate VA examination of his right shoulder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected right shoulder disability.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right shoulder, specifically noting whether - upon repetitive motion of the Veteran's right shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d)  State whether there is any malunion of the humerus with moderate or marked deformity.

(e)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(f)  State whether the severity of any residual pain and weakness in the right shoulder, specifically whether there is any severe pain or weakness.

(g)  State whether there is any associated scarring (to include as a result of the August 2008 and October 2009 surgeries) of the right shoulder; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(h)  Identify any neurological pathology related to the service-connected right shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

(i)  Provide an opinion as to whether the Veteran's service-connected right shoulder disability renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, schedule the Veteran for the appropriate VA examination to address any muscle impairment associated with the residuals of right shoulder total arthroplasty.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability, to include identifying the affected muscle group(s).

Then the examiner also should provide an opinion on the following:

(a)  State whether the Veteran has indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and whether tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(b)  State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

(c)  Also state whether there is x-ray evidence of foreign bodies indicating intermuscular trauma; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(d)  State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

